MORTON, Circuit Judge
(dissenting in part).
I concur as to the second and third patents. As to the first patent, I reach the opposite conclusion.
The changes from the crude apparatus of Woillez to the practical and useful respirator of the plaintiff’s patents seem to me to have involved invention. The important steps in this development were (1) fitting the casing or chamber with a flange adapted to take a gasket, (2) the rigid, separate end piece having in its center portion a flexible neckpiece and adapted on its edges to fit the gasket on the casing and be locked by clamps so that it could be made air tight and quickly fastened and detached, (3) uniting this 'rigid end p'iece to the sliding bed so that when the .bed -was pushed into the chamber the end piece was brought into position to lock quickly, and (4) placing on the rigid end'piece.a head rest to support the patient’s head. -Invention is undefinable, a matter of feeling rather than of logic; but it seems to me' that these changes were not merely separate mechanical improvements in existing apparatus, but were related steps in the construction of something much better, which the inventor had in mind, and which was certainly a very great improvement over anything that had preceded it, the first practical respirator for regular use. It does not seem to me a sufficient answer to the plaintiffs’ claim .of invention to say that each of these changes considered separately was obvious. They may be so, and still the combination of changes necessary to bring about the desired result may be far from obvious. It is not without significance that the clever technicians of the Rockefeller Institute in making a similar apparatus did not see the patentee’s solution of the problem presented, and made something much clumsier and less efficient which, considering the air pressure necessary in a respirator, probably could not have been used as one in a practical way, because of the difficulty in keeping such long joints sufficiently air tight. I therefore- think the first claim of the first patent in suit was valid and infringed.